Citation Nr: 1009661	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to aid and attendance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran is currently in receipt of 
service connected benefits at a 100 percent evaluation, for 
anxiety neurosis with depression and a history of 
schizophrenia.  The Veteran and his representative contend 
that he is also in need of aid and attendance due to this 
disability, specifically, dementia which he feels is related 
to his service connected disability.  A VA examination report 
for aid and attendance purposes, dated November 2006, did 
find the Veteran to have a diagnosis of dementia; however, 
the examiner indicated that for him to give an opinion as to 
whether or not dementia was a service connected condition 
would require him to resort to pure speculation.

Further, recently, the Veteran submitted a copy of an April 
2006 private neuropsychological report from a psychologist.  
After a thorough examination of the Veteran, that private 
psychologist indicated that the Veteran had significant 
cognitive impairments, however, he also indicated that the 
reason the Veteran was experiencing those cognitive 
impairments was a perplexing question.  He indicated that the 
most likely explanation for the Veteran's symptoms was a 
metabolic encephalopathy, perhaps even a neuroleptic 
malignant syndrome. The examiner noted that the Veteran was 
on a variety of medications which essentially over long term 
use could cause the problems the Veteran was experiencing 
with cognitive functioning, and that this possibility should 
be evaluated by his neurologist.  The examiner however also 
indicated that an alternate, but less likely explanation 
could be that the Veteran was experiencing the onset of a 
neurodegenerative disorder, or that it was also possible that 
the Veteran's depression and PTSD were causing some degree of 
cognitive impairment.  

It is further noted that a letter from a private physician 
dated August 2008 stated that the Veteran's 
neuropsychological evaluations have concluded that the 
Veteran's increasing cognitive impairment is related to his 
long term medication use for his service connected 
disability, however, as noted above, that has been considered 
as only one possible cause of the Veteran's current dementia 
or dementia like symptoms, which create his need for aid and 
attendance.
 
In light therefore, of the previous inadequate opinion from a 
November 2006 VA examination, and in light of the recently 
submitted private medical evidence which indicates that there 
could be a link between the medication that the Veteran takes 
for his service connected disability, and the dementia or the 
dementia like symptoms that result in his current need for 
aid and attendance, the Board is of the opinion that the 
Veteran should be provided with a current VA examination in 
order to determine whether the Veteran's dementia and need 
for aid and attendance can be attributed to his service 
connected disability, the medication he takes for that 
disability, or could be aggravated by his service connected 
disability.

Accordingly, this case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
recently treated him for dementia.  After 
any required releases have been obtained, 
please associate all identified relevant 
records with the Veteran's claims file, to 
include any VA medical records from St. 
Petersburg, Florida.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with a VA 
medical examination by a psychiatrist 
and/or a neurologist, to determine whether 
the Veteran currently is in need of aid 
and attendance.  All necessary testing 
should be undertaken.  The examiner should 
review the Veteran's claims file, and 
indicate such review in his examination 
report.  After a thorough review of the 
Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not(i.e., is 
there at least a 50 percent probability) 
that the Veteran's service connected 
anxiety neurosis with depression and a 
history of schizophrenia has caused the 
Veteran to require the need of aid and 
attendance.  In offering his opinion, the 
physician should also consider whether the 
medication the Veteran is taking for his 
service connected disability has either 
caused or aggravated dementia, or dementia 
like symptomatology, which has created the 
need in the Veteran for aid and 
attendance.

The examiner should specifically comment 
on the August 2008 private medical opinion 
of record, which indicates that the 
Veteran's dementia is related to 
medication taken for his service connected 
disability, in offering his opinion.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to aid and attendance.  In the 
event that any benefit sought is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


